t c memo united_states tax_court yulia feder petitioner v commissioner of internal revenue respondent docket no filed date frank agostino lawrence m brody and jeffrey m dirmann for petitioner sze wan florence char for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner received a taxable constructive distribution in as reported on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc that northwestern mutual life co northwestern issued to her findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new jersey when the petition was filed on date petitioner purchased a life_insurance_policy with a dollar_figure death_benefit from northwestern the policy required quarterly premiums of dollar_figure petitioner paid the premiums as they became due until date on date petitioner sent northwestern a letter requesting that her policy be canceled immediately letter the letter also requested that future communications be sent to her new address east 13th street brooklyn new york 13th street petitioner thought northwestern would send her any forms needed to cancel the policy she never received any further communication from northwestern and assumed the policy was canceled all amounts are rounded to the nearest dollar although petitioner does not remember making any premium payments after northwestern’s records show that it received premium payments on date and date before moving to 13th street petitioner resided on homecrest avenue in brooklyn in northwestern issued to petitioner a form 1099-r for reporting a gross distribution of dollar_figure and a taxable_amount of dollar_figure petitioner did not receive the form 1099-r because northwestern sent it to avenue u brooklyn new york avenue u the address northwestern had on file for the policy this address was a mailbox petitioner had rented for months in late to receive wedding rsvps petitioner does not know how northwestern learned of the avenue u address petitioner and her husband unaware of the form 1099-r issued by northwestern did not report the dollar_figure taxable_distribution on their federal_income_tax return in petitioner became aware that the irs had received a form 1099-r from northwestern reporting that she had dollar_figure of taxable_income in petitioner thinking her policy had been canceled for more than years contacted northwestern a northwestern representative sent letters to petitioner on july and date collectively the correspondence explaining that her policy had not been canceled and northwestern had never received a change_of address request the representative further informed petitioner that when petitioner stopped making premium payments the policy’s automatic premium see infra p for discussion of how northwestern calculated the amounts reported on the form 1099-r petitioner’s husband did not join in the petition to this court loan provision went into effect neither party introduced the policy into evidence from to northwestern loaned petitioner dollar_figure each quarter she missed her premium payment and used the loan proceeds to pay petitioner’s premiums as they became due as of the date premium due_date the amount of petitioner’s loan equaled the cash_value of the policy and northwestern was unable to lend petitioner the dollar_figure necessary to pay the premium the policy lapsed on date upon lapse northwestern used the policy’s cash_value dollar_figure to pay off the loan of the same amount northwestern deducted total premiums_paid of dollar_figure from the loan amount to arrive at a taxable_distribution of dollar_figure i burden_of_proof opinion as a general_rule the commissioner's determinations in a notice_of_deficiency are presumed correct and the taxpayer bears pursuant to the automatic premium loan provision when the insured misses a premium payment northwestern automatically lends the insured the amount of the premium and uses it to pay the premium northwestern will lend the insured an amount up to the cash_value of the insured’s policy interest accrues on the amount lent and is added to the principal balance of the loan if it remains unpaid northwestern sent the quarterly premium notice for the date premium to the avenue u address on date the burden of proving that those determinations are erroneous rule a 290_us_111 a sec_6201 if an information_return such as a form 1099-r serves as the basis for the determination_of_a_deficiency sec_6201 may apply to shift the burden of production to the commissioner sec_6201 provides that in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to the income reported on an information_return and the taxpayer has fully cooperated with the commissioner then the commissioner has the burden of producing reasonable and probative information in addition to the information_return see mcquatters v commissioner tcmemo_1998_88 petitioner argues that she canceled the policy in and therefore no deemed_distribution could have occurred in alternatively she argues that if there was a deemed_distribution it occurred in a year other than these constitute reasonable disputes with an information_return see kleber v commissioner tcmemo_2011_233 finding a reasonable dispute when the taxpayers argued that the amount of cancellation of indebtedness if any was incorrect furthermore petitioner unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure has cooperated with the irs therefore we hold that sec_6201 applies and that the burden is shifted to respondent to produce reasonable and probative information concerning the deficiency in addition to the form 1099-r northwestern issued to prove that the form 1099-r properly and accurately reported petitioner’s taxable_income respondent introduced a declaration from the assistant director of policyowner services at northwestern declaration the declaration includes petitioner’s premium loan history and the correspondence the declaration also explains how northwestern calculated the figures on the form 1099-r thus we find that respondent produced reasonable and probative information concerning the deficiency thereby meeting his burden of production under sec_6201 see sanders v commissioner tcmemo_2010_ on reply brief petitioner objects for the first time to the declaration as inadmissible hearsay the declaration was a joint exhibit which petitioner while unrepresented and respondent stipulated when respondent moved at trial to have the declaration introduced into evidence there was no objection from petitioner rule d requires that any objection to all or any part of a stipulation should be noted in the stipulation but the court will consider any objection to a stipulated matter made at the commencement of the trial or for good cause shown made during the trial additionally a fundamental rule_of evidence is that an objection not timely made is waived estate of smith v commissioner tcmemo_2001_303 citing 549_f2d_1263 9th cir affd 54_fedappx_413 5th cir see fed r evid a petitioner waived her right to contest the admission of the declaration when she did not make a timely objection see armstrong v commissioner tcmemo_2002_224 taxpayer waived objection to admissibility of evidence after failing to make timely objection at trial stipulated documentation of petitioner’s premium and loan history with insurance_company corroborates the information reported on the form 1099-r b unreported income when a case involves unreported income and is appealable to the court_of_appeals for the third circuit like this case the commissioner’s determination of unreported income is entitled to the presumption of correctness only if the determination is supported by some evidence linking the taxpayer to the tax-generating activity 794_f2d_884 3d cir vacating and remanding tcmemo_1985_101 respondent has linked petitioner to the tax-generating activity by showing that the income reported on form 1099-r resulted from a life_insurance_policy petitioner had with northwestern thus respondent’s determination of unreported income is entitled to the presumption of correctness c sec_7491 petitioner also argues that the burden_of_proof shifts to respondent under sec_7491 sec_7491 and shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to such issue and the taxpayer satisfies certain other conditions including cooperation with the government’s requests for witnesses information and documents see also rule a the burden is on the taxpayer to show that she satisfied these prerequisites see richardson v commissioner tcmemo_2005_143 h conf rept pincite 1998_3_cb_747 the factual issue in this case is whether petitioner canceled her life_insurance_policy in date under new york law an insured must cancel the policy pursuant to the terms of the policy see lofaro v john hancock mut life ins co n y s app div to be effective the surrender or cancellation of this double indemnity provision of the policy must be made in accordance with the requirements imposed by the policy affd n e 2d n y 614_fsupp_536 s d n y stating that terms of policy control whether surrender of policy is required to effect cancellation petitioner did not present any evidence that she canceled the life_insurance_policy pursuant to its terms petitioner credibly testified that she sent a letter to northwestern requesting that it cancel her policy she did not however introduce the policy or testify to its terms and without evidence as to the terms of the policy we do not know whether the the parties agree that new york law governs the life_insurance_contract letter was an effective means of canceling the policydollar_figure on the basis of petitioner’s testimony at trial it appears that when she sent the letter she did not think it was sufficient to cancel the policy petitioner stated that my train of thought was that i’m going to send the letter and whatever forms need to be filled out they will mail it to me petitioner has failed to present credible_evidence that she effectively canceled the insurance_policy and thus the burden_of_proof does not shift to respondent ii taxation of deemed_distribution petitioner’s primary argument is that she canceled the policy in and therefore could not have received a deemed_distribution in as discussed above petitioner was required to cancel the insurance_policy pursuant to its terms she did not introduce the policy or testify to its terms regarding cancellation thus there is no evidence petitioner canceled the policy in according to the terms of the policy although petitioner stopped paying her premiums in the automatic loan provision in the policy resulted in the premiums’ being paid and the policy’s remaining in effect until dollar_figure additionally there is no evidence that northwestern received the letter petitioner also argues that the automatic premium loan was not a bona_fide loan this court has held that loans against cash values of insurance policies are bona_fide indebtedness continued when the date premium was not paid the policy lapsed on july dollar_figure an amount received in connection with a life_insurance_contract which is not received as an annuity generally constitutes gross_income to the extent that the amount received exceeds the investment in the insurance contractdollar_figure sec_72 a c when northwestern terminated continued mcgowen v commissioner tcmemo_2009_285 affd 438_fedappx_686 10th cir atwood v commissioner tcmemo_1999_61 in the alternative petitioner argues that under n y ins law sec_3211 mckinney supp the policy did not lapse until and thus the deemed_distribution did not occur in new york law prevents a life_insurance_policy from terminating for nonpayment of a premium within a year of default unless the insurance_company has given valid notice id sec_3211 the notice must be mailed to the last_known_address of the policy owner at least but not more than days before the due_date id sec_3211 b the notice must state the amount of the payment how to make the payment the payment due_date and that the policy will lapse without payment id sec_3211 petitioner has not shown that northwestern failed to comply with n y ins law sec_3211 northwestern sent petitioner a notice on date that stated that the dollar_figure quarterly premium payment was due on date and that the policy would lapse without payment northwestern sent the notice to the address they had on record for petitioner the avenue u address petitioner has failed to show that northwestern did not send the notice to petitioner’s last_known_address within the meaning of the new york statute therefore petitioner has not shown that northwestern failed to satisfy n y ins law sec_3211 the investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract less aggregate amounts previously received under the contract to the extent they were excludable from gross_income sec_72 petitioner’s policy it applied the policy’s cash_value dollar_figure to the outstanding balance on the policy_loans dollar_figure that action was the economic equivalent of northwestern’s distributing to petitioner dollar_figure and her using that amount to pay off the policy loan this constructive distribution of dollar_figure is gross_income to petitioner insofar as it exceeds her dollar_figure investment_in_the_contract see mcgowen v commissioner tcmemo_2009_285 affd 438_fedappx_686 10th cir atwood v commissioner tcmemo_1999_61 dean v commissioner tcmemo_1993_226 consequently dollar_figure of the dollar_figure constructive distribution was taxable_income to petitioner in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued denying petitioner’s oral motion to shift the burden_of_proof and decision will be entered for respondent
